On October 30,1997, it was the judgment of the Court that the defendant, Rebecca S. Parish is guilty of the felony offense of Forgery, in violation of Section 45-6-325( l)(b), MCA 1995, as charged in Count II of the Information. It is the decision of this court that defendant, Rebecca S. Parrish shall be committed to the custody of the Montana Department of Corrections for placement at the Women’s Correctional Center, Billings, Montana for a term often (10) years. It is further ordered that the defendant shall be given credit for time already served in the Butte-Silver Bow jail in the amount of 51 days. It is further ordered that the sentence imposed in this matter shall run concurrent with that imposed by this Court in Cause No. DC 97-113. The sentence im*54posed in this matter also shall run concurrent with that imposed by the Montana Seventh Judicial District Court (Dawson County) in Cause No. DC 93-027. It is further ordered that the defendant shall be ineligible for parole in this matter until she completes the chemical dependency treatment program at the Montana Women’s Correction Center.
Done in open Court this 10th day of April, 1998.
DATED this 16th day of April, 1998.
On April 10,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Rebecca S. Parish for representing herself in this matter.